DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al. (US 8434396 B1) (“Wiley”).
With respect to claim 1, Wiley discloses an armor arrangement comprising a plurality of individual tiles cooperatively arranged to form a flexible body (abstr., col. 3, lines 42-44), each tile comprising an obverse face, a reverse face opposite the obverse face, and an endless edge between the obverse face and the reverse face (col. 3, lines 58-63), the tile including a geometric profile defined by a plane disposed between the obverse face and reverse face and intersecting the edge (col. 3, lines 63-67), the 
Regarding claim 2, Wiley teaches the armor arrangement of claim 1, wherein the corners are rounded (col. 7, lines 28-29, Fig. 1).
As to claim 3, Wiley teaches the armor arrangement of claim 1, wherein the first and second regions each includes a feature that registers with a corresponding feature on the back face of a respective overlapping tile (col. 5, lines 29-55).
With respect to claim 4, Wiley teaches the armor arrangement of claim 1, wherein the strike face includes a relief pattern comprising a plurality of raised portions (col. 5, lines 13-23, Fig. 1).
Regarding claim 5, Wiley teaches the arrangement of claim 4, wherein each raised portion is arcuate and includes a convex outer surface (col. 5, lines 13-23, Fig. 1).
As to claim 6, Wiley teaches the arrangement of claim 1, wherein each raised portion includes a relief pattern comprising a single continuous raised surface (claim 6).
With respect to claim 7, Wiley teaches the arrangement of claim 1, wherein each tile includes a covering coupled to the reverse face thereof and extending at least along the peripheral edges thereof (col. 10, lines 9-26, Fig. 29).
Regarding claim 8, Wiley teaches the arrangement of claim 1, comprising a plurality of elongated and flexible pockets each receiving a plurality of tiles, wherein the pockets are coupled to a backing (col. 10, lines 27-39, claim 9).
As to claim 9, Wiley teaches the arrangement of claim 7, comprising a plurality of elongated and flexible pockets each receiving a plurality of clad tiles, wherein the pockets are coupled to a backing (col. 10, lines 9-14, claim 8).
As to claim 11, Wiley teaches the arrangement of claim 1, wherein the tiles are comprised of sintered boron carbide (col. 9, lines 64-66).
With respect to claim 12, Wiley teaches the arrangement of claim 1, wherein the tiles are comprised of sintered silicon carbide (col. 9, lines 64-67).
Regarding claim 13, Wiley teaches the arrangement of claim 1, wherein the tiles are cooperatively arranged in an imbricated pattern (col. 3, lines 42-50).
As to claim 14, Wiley teaches the arrangement of claim 14, wherein the strike face of each tile includes a V-shaped relief pattern and overlaps a portion of at least three other tiles such that its edge is positioned behind a respective portion of a V-shaped relief pattern of each of the other three tiles (Figs. 20-28).
With respect to claim 15, Wiley teaches the arrangement of claim 14, wherein each V-shaped relief pattern is raised high enough to intercept a projectile travelling at an oblique angle to protect a seam defined by overlapping of the tiles (col. 9, lines 15-30, claim 20).
Regarding claim 16, Wiley teaches the arrangement of claim 1, wherein the total thickness of overlapped regions of two overlapping tiles is higher than the thickest section of each individual tile but less than 100% higher than the thickest section of each individual tile (col. 6, lines 12-18).
As to claim 17, Wiley teaches the arrangement of claim 1, wherein the total thickness of overlapped regions of two overlapping tiles is from 18% to 75% higher than the thickest section of each individual tile (col. 6, lines 6-12).




Response to Arguments
Applicant’s arguments filed on Sept. 28, 2021 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejections of claims 1, 4, 6, 14, 16 and 17 have been withdrawn.
The Applicant has argued the arrangement of Wiley, when arranged in an imbricated pattern that follows a contour with a radius of curvature of two to six inches would have gaps at the strike faces of the overlapping tiles when worn over the upper inner thigh region or the shoulder and deltoid region of the human body (p. 9 of the Remarks).  The Examiner notes Wiley discloses that the armor arrangement is to be used as a body armor and is to cover any area of a person’s body (col. 3, lines 42-50), the armor arrangement also being flexible (col. 3, lines 42-50), thus, it would be obvious to a person of ordinary skill in the art that it would follow a contour with a radius of curvature of two to six inches.  Figs. 7 and 21 of Wiley show no gaps at the strike faces of the overlapping tiles.  The Examiner notes the Applicant did not provide the reason why there would be gaps at the strike faces of the overlapping tiles when the arrangement of Wiley would be worn as a body armor over the upper thigh region, the shoulder or deltoid region of the human body.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783